ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that M. DANIEL FRIEDLAND of WEST PALM BEACH, FLORIDA, who was admitted to the bar of this State in 1967, be disbarred by way of reciprocal discipline pursuant to Rule 1:20-7, respondent having been disbarred by the Supreme Court of Connecticut for accepting retainers from clients and then failing to perform services;
And respondent currently being suspended from the practice of law in this State by Order of this Court dated January 27, 1983, effective February 10, 1981, by way of reciprocal discipline based on respondent’s disbarment in the State of Indiana;
And the Court having adjourned the return date of the Order to Show Cause in this matter five times at the request of respondent;
And the Court having determined that a sixth adjournment was not warranted;
And respondent having failed to appear on the final peremptory return date of the Order to Show Cause;
And good cause appearing;
It is ORDERED that M. DANIEL FRIEDLAND be disbarred and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that M. DANIEL FRIEDLAND be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that M. DANIEL FRIEDLAND continue to comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended or disbarred attorneys; and it is further
*106ORDERED that M. DANIEL FRIEDLAND reimburse the Ethics Financial Committee for appropriate administrative costs.